UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4639


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TONY DEJUAN BYNUM, a/k/a Steven Alexander Garrett,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:97-cr-00034-BR-1)


Submitted:   January 18, 2011             Decided:   January 26, 2011


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.    George E. B. Holding, United States Attorney,
Jennifer P. May-Parker, Kristine L. Fritz, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tony DeJuan Bynum appeals the sixty-month sentence of

imprisonment imposed by the district court after finding that

Bynum    violated       his      term      of        supervised          release     prohibiting

criminal conduct.             Bynum pled guilty to conspiracy to possess

with    intent    to    distribute          cocaine             base,   in    violation      of   21

U.S.C. §§ 841(a)(1), 846 (2006), and possession of a firearm by

a convicted felon, in violation of 18 U.S.C. § 922(g)(1) (2006).

On     appeal,     Bynum         argues         that           the     sentence     is     plainly

unreasonable because the district court procedurally erred by

failing to consider and address all of the arguments that he

made in mitigation of his sentence.

            We will affirm a sentence imposed after revocation of

supervised       release      if    it     is    within          the    prescribed       statutory

range and not plainly unreasonable.                              United States v. Crudup,

461 F.3d 433, 439-40 (4th Cir. 2006).                                In determining whether a

sentence is plainly unreasonable, we first consider whether the

sentence imposed is unreasonable.                              Id. at 438. In making this

determination,         we     follow        “the           procedural         and    substantive

considerations         that      we       employ          in     our    review      of     original

sentences.”        Id.      at     438.         In       this    inquiry,     we    take    a   more

deferential posture concerning issues of fact and the exercise

of     discretion        than         reasonableness                 review    of        Guidelines

sentences.        United States v. Moulden, 478 F.3d 652, 656 (4th

                                                     2
Cir.    2007).            Only    if   we     find        the     sentence     procedurally      or

substantively             unreasonable,            must      we    decide       whether     it   is

“plainly” so.             Id. at 657.

               While a district court must consider Chapter Seven’s

policy    statements             and   the    statutory           provisions      applicable     to

revocation sentences under 18 U.S.C. §§ 3553(a), 3583(e) (2006),

the    district       court        need      not    robotically          tick     through    every

subsection, and it has broad discretion to revoke the previous

sentence and impose a term of imprisonment up to the statutory

maximum provided by § 3583(e)(3).                            Moulden, 478 F.3d at 656-57

(4th Cir. 2007); Crudup, 461 F.3d at 439.                                  Moreover, while a

district court must provide a statement of the reasons for the

sentence imposed, the court “need not be as detailed or specific

when imposing a revocation sentence as it must be when imposing

a post-conviction sentence.”                        United States v. Thompson, 595
F.3d 544, 547 (4th Cir. 2010).

               We review a procedural sentencing objection raised for

the first time on appeal for plain error.                                    United States v.

Lynn, 592 F.3d 572, 575 (4th Cir. 2010).                              “By drawing arguments

from § 3553 for a sentence different than the one ultimately

imposed,       an    aggrieved         party       sufficiently          alerts    the    district

court     of        its     responsibility              to      render    an      individualized

explanation addressing those arguments, and thus preserves its

claim.”        Id. at 578.             A party may do this through either its

                                                    3
written papers or its in-court arguments prior to the district

court’s imposition of the sentence.                 Id. at 583-84.

               Here, Bynum raised several arguments in the district

court, but did not request a specific sentence.                          Instead, Bynum

asked the court to consider his accomplishments while in prison,

and    the   difficulties       he   faced       upon   release    “in    fashioning   a

sentence that’s sufficient but not greater than necessary to

achieve the purposes of sentencing on the supervised release

violation.”       We find this statement insufficient to alert the

district court of its responsibility to render an individualized

explanation addressing Bynum’s arguments, and thus review his

claim for plain error.

               To establish plain error, Bynum must show that: (1)

there was an error; (2) the error was plain; and (3) the error

affected his substantial rights.                   United States v. Olano, 507
U.S. 725,    732   (1993).        Even    if    Bynum   makes    this       three-part

showing, we will reverse only if the error “seriously affects

the    fairness,       integrity      or     public      reputation       of    judicial

proceedings.”         Lynn, 592 F.3d at 577. (internal quotation marks

omitted).

               Our review of the record leads us to conclude that

Bynum has not established plain error.                      Given the deferential

appellate       posture    we    take       regarding      the     district      court’s

exercise of discretion when imposing a revocation sentence, we

                                             4
conclude that the district court’s finding that Bynum offered no

arguments in mitigation of his sentence other than his remorse

was not plain error.     Moreover, even assuming plain error, Bynum

has not shown that a more thorough explanation by the district

court specifically addressing his arguments would have affected

his   sentence   in   light    of   its   finding   that     the    sixty-month

sentence   was   justified     because    Bynum   received     a    substantial

reduction in his original sentence and his continued efforts in

distributing drugs posed a threat to society.

           Accordingly, we affirm Bynum’s sentence.                 We dispense

with oral argument because the facts and legal contentions are

adequately   presented    in    the   materials     before    the    court   and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                      5